IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30375
                         Summary Calendar



VIOLA MOORE,

                                         Plaintiff-Appellant,

versus

LOUISIANA STATE UNIVERSITY
AND AGRICULTURAL AND
MECHANICAL COLLEGE; CARVILLE
EARLE; KENT MATHEWSON; WILLIAM
DAVIDSON; RICHARD KESSEL,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                            (00-CV-125)
                       - - - - - - - - - -
                         November 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Viola Moore appeals from the district

court’s grant of summary judgment dismissing her 42 U.S.C. § 1983

complaint against the individual Defendants-Appellees, who are

university professors.    Moore claims that her substantive due

process rights were violated when the professors rejected her

thesis proposal which, she contends, resulted in her de facto

dismissal from the university’s Ph.D. program.    She also claims

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that she was deprived of a liberty interest —— pursuing her chosen

course of study —— without due process of law.

      Federal courts are not “suited to evaluate the substance of

the multitude of academic decisions that are made daily by faculty

members   of    public    educational   institutions       --   decisions      that

require `an expert evaluation of cumulative information and [are]

not   readily    adapted    to   the   procedural    tools      of   judicial    or

administrative decision-making.’”           Regents of Univ. of Michigan v.

Ewing, 474 U.S. 214, 226 (1985) (citation omitted).                  “Courts must

accept, as consistent with due process, ‘an academic decision that

is not beyond the pale of reasoned academic decision-making when

viewed against the background of [the student’s] entire career at

the University.’”        Wheeler v. Miller, 168 F.3d 241, 250 (5th Cir.

1999) (citation omitted).

      Under    this   standard,   Moore     has   failed   to    show   that    the

professors did not exercise professional judgment. On this record,

no rational trier of fact could find that the professors’ treatment

of Moore was beyond the pale of reasoned academic decision-making

in light of Moore’s entire academic career.                  Accordingly, the

judgment of the district court is

AFFIRMED.




                                        2